
	
		II
		Calendar No. 354
		111th CONGRESS
		2d Session
		S. 933
		[Report No. 111–171]
		IN THE SENATE OF THE UNITED STATES
		
			April 30, 2009
			Mr. Levin (for himself,
			 Mr. Voinovich, Ms. Stabenow, Mr.
			 Schumer, Mr. Durbin,
			 Mr. Brown of Ohio,
			 Mrs. Gillibrand, and
			 Ms. Klobuchar) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Environment and Public
			 Works
		
		
			April 20, 2010
			Reported by Mrs. Boxer,
			 without amendment
		
		A BILL
		To amend the Federal Water Pollution Control Act and the
		  Great Lakes Legacy Act of 2002 to reauthorize programs to address remediation
		  of contaminated sediment.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Contaminated Sediment Remediation
			 Reauthorization Act.
		2.Remediation of
			 sediment contamination in areas of concernSection 118(c)(12)(H) of the Federal Water
			 Pollution Control Act (33 U.S.C. 1268(c)(12)(H)) is amended by striking clause
			 (i) and inserting the following:
			
				(i)In
				generalIn addition to other amounts authorized under this
				section, there is authorized to be appropriated to carry out this
				paragraph—
					(I)$50,000,000 for
				each of fiscal years 2004 through 2009; and
					(II)$150,000,000 for
				each of fiscal years 2010 through
				2014.
					.
		3.Public
			 information programSection
			 118(c)(13)(B) of the Federal Water Pollution Control Act (33 U.S.C.
			 1268(c)(13)(B)) is amended by striking 2010 and inserting
			 2014.
		4.Contaminated
			 sediment remediation approaches, technologies, and techniquesSection 106(b) of the Great Lakes Legacy Act
			 of 2002 (33 U.S.C. 1271a(b)) is amended by striking paragraph (1) and inserting
			 the following:
			
				(1)In
				generalIn addition to amounts authorized under other laws, there
				are authorized to be appropriated to carry out this section—
					(A)$3,000,000 for
				each of fiscal years 2004 through 2009; and
					(B)$5,000,000 for
				each of fiscal years 2010 through
				2014.
					.
		
	
		April 20, 2010
		Reported without amendment
	
